         Case 1:19-cv-05304-GBD Document 17 Filed 07/05/19 Page 1 of 2



 IN THE UNITED STATES DISTRICT COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------- X
                                                            :
 LCSI HOLDINGS, LLC, WILMINGTON,                            :
 LUCERNE BRANCH and LACHMAN                                 :
 CONSULTANT SERVICES, INC.,                                 :
                                                            :
                                    Plaintiffs,             :
                                                            :
          v.                                                : Case No.: 1:19-cv-05304-GBD
                                                            :
 THERAPURE BIOPHARMA, INC.,                                 :
 CATALYST FUND LIMITED                                      :
 PARTNERSHIP II, and THE CATALYST                           :
 CAPITAL GROUP, INC.                                        :
                                                            :
                                     Defendants.            :
 ---------------------------------------------------------- X



                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Jonathan L. Hochman hereby appears as counsel for

Defendants Catalyst Fund Limited Partnership II and The Catalyst Capital Group, Inc. in the

above-captioned action and that all papers in this action should be served upon her at the address

listed below. The above-named Defendants expressly reserve all rights and defenses, whether

jurisdictional, procedural, substantive, or otherwise, including lack of personal jurisdiction.
        Case 1:19-cv-05304-GBD Document 17 Filed 07/05/19 Page 2 of 2



      I certify that I am admitted to practice before this Court.


Dated: New York, New York
       July 5, 2019

                                             SCHINDLER COHEN & HOCHMAN LLP

                                                    /s/ Jonathan L. Hochman
                                             Jonathan L. Hochman
                                             100 Wall Street, 15th Floor
                                             New York, New York 10005
                                             T: (212) 277 6330
                                             F: (212) 277 6333
                                             jhochman@schlaw.com

                                             Attorney for Defendants Catalyst Fund Limited
                                             Partnership II and The Catalyst Capital Group, Inc.




                                                2
